Opinion issued November 29, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00873-CV
                            ———————————
                     IN RE SAMIK MUKHERJEE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Samik Mukherjee, has filed a petition for writ of mandamus

challenging the trial court’s denial of a motion to dismiss the claims asserted by the

real party in interest, TechnipFMC plc.1 We deny the petition.




1
      The underlying case is TechnipFMC plc v. Samik Mukherjee and McDermott
      International, Inc., cause number 2018-53084, pending in the 164th District Court
      of Harris County, Texas, the Honorable Alexandra Smoots-Thomas presiding.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                        2